Title: From George Washington to Nathanael Greene, 9 September 1780
From: Washington, George
To: Greene, Nathanael,Alexander, William Lord Stirling,Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                        

                            
                            Gentlemen
                            Head Quarters 9th Septr 1780
                        
                        I am apprehensive that neither the fixed pickets for the security of the Army, nor the duties of the patrolls
                            are sufficiently established. You will therefore be pleased to have a meeting for the purpose of taking the matter into
                            consideration, and making such regulations, as will at the same time contribute to safety and to the ease of the duty, by
                            dividing it between the Infantry and the Wings.
                        As some difficulties may arise by putting Moylans and Lees Horse on duty together, I would recommend it to
                            you to assign different quarters of the Army to the care of each Corps. I think a picket at the little ferry supersedes
                            the necessity of a patrol down Tean Neck, as no body of Men can get upon the neck without passing the ferry.
                        You will be pleased to make a report of the business to me. I am with great Regard Gentn Yr most ob. Servt
                    